                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SYNCHRONOSS TECHNOLOGIES, INC.,                  Case No. 4:16-cv-00119-HSG (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DROPBOX INC.'S
                                   9              v.                                        MOTION TO AMEND ITS INVALIDITY
                                                                                            CONTENTIONS
                                  10       DROPBOX INC., et al.,
                                                                                            Re: Dkt. No. 210
                                  11                    Defendants.

                                  12            On August 24, 2018, Defendant Dropbox, Inc. (“Defendant” or “Dropbox”) filed a Motion
Northern District of California
 United States District Court




                                  13   to Amend Its Invalidity Contentions. (Def.’s Mot., Dkt. No. 210.) On September 7, 2018, Plaintiff

                                  14   Synchronoss Technologies, Inc. (“Plaintiff” or “Synchronoss”) opposed. (Pl.’s Opp'n, Dkt. No.

                                  15   221.) On September 14, 2018, Dropbox replied. (Def.’s Reply, Dkt. No. 222.)

                                  16            The Court finds this matter suitable for resolution without hearing pursuant to Civil Local

                                  17   Rule 7-1(b). Upon consideration of the parties' filings, and for the reasons set forth below, the

                                  18   Court GRANTS Defendant Dropbox's Motion to Amend Its Invalidity Contentions.

                                  19                                          I.   BACKGROUND
                                  20            On April 7, 2016, Dropbox filed petitions to institute two Inter Partes Review ("IPR")

                                  21   actions of claims 1-15 (IPR2016-00850) and claims 16-29 (IPR2016-00851) of U.S. Patent No.

                                  22   6,671,757 (“the ’757 patent”).1 (Def.’s Mot. at 2; Dkt. No. 211-5, Ex. 5, at 2.) On October 7, 2016,

                                  23   the Patent Trial and Appeal Board (“PTAB”) instituted review of claims 1-8, 10-13 and 15

                                  24   (IPR2016-00850) and claims 16-20, 22-25, 27, and 29 (IPR2016-00851) of the ’757 patent.

                                  25   (Def.’s Mot. at 2; Ex. 5 at 2.)

                                  26
                                  27   1
                                        The '757 patent is one of three asserted patents in this case by Plaintiff Synchronoss against
                                  28   Defendant Dropbox, and the other two asserted patents are: U.S. Patent Nos. 6,767,696 (“the ’696
                                       patent”) and 7,587,446 (“the ’446 patent”). (Dkt. No. 211-1 at 2.)
                                   1          On February 15, 2017, Synchronoss served its Infringement Contentions upon Dropbox.

                                   2   (Dkt. No. 211-1, Ex.1.) In its Infringement Contentions, Synchronoss asserted claims 9, 14, 21,

                                   3   26 and 28 of the ’757 patent, which do not overlap with the claims of the ’757 patent that the

                                   4   PTAB instituted in IPR2016-00850. (Ex.1 at 2.) Dropbox indicates that Synchronoss was waiting

                                   5   for the PTAB to "resolv[e] the patentability of these claims" before it asserted them in the present

                                   6   suit. (Dkt. No. 182 at 1.) Synchronoss also initially asserted claims 1-2, 6-9, 10-15, 18-19 of the

                                   7   ’696 patent and claims 1, 3, 5, 6, 9, 10-14, 16-20 of the ’446 patent in its Infringement

                                   8   Contentions. (Ex. 1 at 2.) Moreover, even though Synchronoss’ Infringement Contentions did not

                                   9   list claims 1, 8, 16 and 24 of the ’757 patent as being infringed upon, those claims were still

                                  10   charted in the claim charts attached to the Infringement Contentions. (Dkt. No. 195 at 2.)

                                  11          On June 9, 2017, Dropbox served its Invalidity Contentions upon Synchronoss. (Dkt. No.

                                  12   21-2, Ex. 2.) In its Invalidity Contentions, Dropbox listed that Synchronoss asserted claims 9, 14,
Northern District of California
 United States District Court




                                  13   21, 26 and 28 of the ’757 patent but also lists that Synchronoss asserted claims 1, 3, 5, 6, 9, 14, 16

                                  14   and 20 of the '696 patent and claims 1, 2, 6-15, 18 and 19 of the ’757 patent. (Dkt. No. 211-2,

                                  15   Ex.2, at 1.) In its Invalidity Contentions, Dropbox also identified prior art that anticipated or

                                  16   rendered obvious the asserted claims of the ’757, ’696 and ’446 patents, including the prior art

                                  17   systems of Concurrent Versions System (“CVS”) and the Coda Distributed File System (“Coda”).

                                  18   (Def.’s Mot. at 2; Ex. 2 at 10.) As to CVS, Dropbox included a claim chart “identifying

                                  19   specifically where and how in [the system] each limitation of each asserted claim [of the ’757

                                  20   patent] is found.” (Def.’s Mot. at 2) (citing Patent L.R. 3-3(c); Dkt. No. 211-3, Ex.3.) Dropbox

                                  21   states that although it did not include a similar chart for the Coda system, it provided a claim chart

                                  22   identifying disclosures of various limitations of the ’757 patent in the prior art publication of J.

                                  23   Kistler & M. Satyanarayanan, “Disconnected Operation in the Coda File System,” ACM

                                  24   TRANSACTIONS ON COMPUTER SYSTEMS, vol. 10, no. 1 (1992) (“Kistler”), which describes the

                                  25   operation of the Coda system. (Def.’s Mot. at 2; Dkt. No. 211-4, Ex. 4.)

                                  26          On October 5, 2017, the PTAB issued a Final Written Decision that held that the claims of

                                  27   the ’757 patent that were at issue in IPR2016-00850 had “not been shown by a preponderance of

                                  28   the evidence to be unpatentable. (Def.’s Mot. at 2-3; Ex. 5 at 24.)
                                                                                          2
                                   1          In December of 2017, Dropbox filed a Notice of Appeal from the PTAB’s October 5, 2017

                                   2   ruling to the U.S. Court of Appeals for the Federal Circuit. (Def.’s Mot. at 3.) On December 7,

                                   3   2017, the Court issued its Claim Construction Order (Dkt. No. 168), which held that several of the

                                   4   claim terms in the claims of the ’696 patent were indefinite under 35 U.S.C. § 112(6). (Dkt. No.

                                   5   168 at 29-30.) Synchronoss then agreed to withdraw the ’696 patent. (Dkt. No, 170 at 12.)

                                   6          On March 30, 2018, Synchronoss filed a motion to amend its Infringement Contentions,

                                   7   which sought to add to the case claims 1, 8, 16 and 24 of the ’757 patent – previously only at issue

                                   8   in IPR2016-00850 and IPR2016-00851. (Dkt. No. 178; Ex. 5 at 3.) In its April 4, 2018 response to

                                   9   Synchronoss’ motion for leave to amend its Infringement Contentions, Dropbox opposed

                                  10   Synchronoss’ request to add those claims of the ’757 patent, but did not oppose Synchronoss’

                                  11   request to supplement its Infringement Contentions with respect to claims it had originally

                                  12   asserted in its February 15, 2017 Infringement Contention disclosures. (Dkt. No. 181 at 1.)
Northern District of California
 United States District Court




                                  13          On June 7, 2018, after the parties fully briefed the issue, the Court held a hearing on

                                  14   Synchronoss’ motion for leave to amend its Infringement Contentions. (Dkt. No. 192.) At the

                                  15   hearing, counsel for Dropbox, Mr. Adam D. Harber of Williams & Connolly LLP, stated that as a

                                  16   result of Synchronoss not asserting the aforementioned claims of the ’757 patent, Synchronoss

                                  17   “created a situation where there was no overlap between what was happening in the IPR and what

                                  18   was happening in the district court” and Dropbox relied on this lack of overlap when drafting its

                                  19   Invalidity Contentions, specifically, that without any overlap between the two sets of claims in the

                                  20   IPR and the district court, there was never any question as to the potential, albeit limited,

                                  21   preclusive effect of the PTAB’s decision on invalidity defenses that Dropbox might have asserted

                                  22   in this action. (Def.’s Mot. at 3; Dkt. No. 211-6, Ex. 6 at 10:19-11:7.)

                                  23          On June 14, 2018, the Court granted Synchronoss’ motion for leave to amend. (Dkt. No.

                                  24   195.) Afterwards, Synchronoss served its Supplemental Disclosure of Asserted Claims and

                                  25   Infringement Contentions upon Dropbox. (Def.’s Mot. at 3.)

                                  26          On June 15, 2018, Synchronoss filed a Motion to Terminate Appeal (filed in December of

                                  27   2017) and Remand in light of SAS Institute v. Iancu for a ruling on all grounds raised in the

                                  28   original petition before the PTAB. (Dkt. No. 211-7, Ex. 7.)
                                                                                          3
                                   1           On July 23, 2018, the U.S. Court of Appeals for the Federal Circuit granted Synchronoss’

                                   2   June 15, 2018 motion, remanding the matter to the PTAB to consider all of the challenged patent

                                   3   claims and all challenged invalidity grounds. (Def.’s Mot. at 3; Dkt. No. 211-8, Ex. 8.)

                                   4                                      II.    LEGAL STANDARD

                                   5           “The Northern District of California has adopted local rules that require parties to state

                                   6   early in the litigation and with specificity their contentions with respect to infringement and

                                   7   invalidity.” O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1359 (Fed Cir.

                                   8   2006). The patent local rules were “designed to require parties to crystallize their theories of the

                                   9   case early in the litigation and to adhere to those theories once they have been disclosed.” DCG

                                  10   Sys. v. Checkpoint Techs., LLC, No. C 11-03792 PSG, 2012 WL 1309161, at *2 (N.D. Cal. Apr.

                                  11   16, 2012) (quotations omitted); O2 Micro Int'l Ltd. 467 F.3d at 1366 n.12 (quoting Nova

                                  12   Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal. 2006)).
Northern District of California
 United States District Court




                                  13           Patent Local Rule 3-3 requires that each party opposing a claim of patent infringement

                                  14   shall serve on all parties its Invalidity Contentions not later than 45 days after service upon it of

                                  15   the disclosure of asserted claims and Infringement Contentions from a party claiming patent

                                  16   infringement. Pursuant to that local rule, the Invalidity Contentions must contain (a) the identity of

                                  17   each item of prior art that allegedly anticipates each asserted claim or renders it obvious; (b)

                                  18   whether each item of prior art anticipates each asserted claim or renders it obvious, and if

                                  19   obviousness is alleged, an explanation of why the prior art renders the asserted claim obvious,

                                  20   including an identification of any combinations of prior art showing obviousness; (c) a chart

                                  21   identifying specifically where and how in each alleged item of prior art each limitation of each

                                  22   asserted claim is found, including for each limitation that such party contends is governed by 35

                                  23   U.S.C. § 112(6), the identity of the structure(s), act(s), or material(s) in each item of prior art that

                                  24   performs the claimed function; and (d) any grounds of invalidity based on 35 U.S.C. § 101,

                                  25   indefiniteness under 35 U.S.C. § 112(2) or enablement or written description under 35 U.S.C. §

                                  26   112(1) of any of the asserted claims. Patent L.R. 3-3.

                                  27           A party may also amend its Invalidity Contentions “only by order of the Court upon a

                                  28   timely showing of good cause.” Patent L.R. 3-6. The good cause inquiry is two-fold: (1) whether
                                                                                           4
                                   1   the moving party was diligent in amending its contentions; and (2) whether the non-moving party

                                   2   would suffer prejudice if the motion to amend were granted. 24/7 Customer, Inc. v. Liveperson,

                                   3   Inc., No. 3:15-cv-02897-JST (KAW), 2016 WL 6673983, at *2 (N.D. Cal. Nov. 14, 2016) (citing

                                   4   Barco N.V. v. Tech. Properties Ltd., 2011 WL 3957390, at * 1 (N.D. Cal. Sept. 7, 2011)). The

                                   5   moving party has the burden of demonstrating good cause. O2 Micro Int'l, 467 F.3d at 1366. Non-

                                   6   exhaustive examples of circumstances that may, absent undue prejudice to the non-moving party,

                                   7   support a finding of good cause include: (1) an adverse claim construction; (2) recent discovery of

                                   8   material prior art despite an earlier diligent search; and (3) recent discovery of nonpublic

                                   9   information about the accused product that, despite diligent efforts, was not discovered before

                                  10   service of the Infringement Contentions. Patent L.R. 3-6.

                                  11          In determining whether a motion for leave to amend invalidity contentions should be

                                  12   granted, this Court has examined such factors as the relevance of newly-discovered prior art,
Northern District of California
 United States District Court




                                  13   whether the request to amend is motivated by gamesmanship, and whether the opposing party will

                                  14   be prejudiced by the amendment. MLC Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-

                                  15   03657-SI, 2016 WL 3648594, at *2 (N.D. Cal. July 6, 2016) (citing Yodlee, Inc. v. CashEdge,

                                  16   Inc., 2007 WL 1454259, *2-3 (N.D. Cal. May 17, 2007)).

                                  17                                        III.    DISCUSSION

                                  18          Defendant Dropbox argues that it should be allowed to amend its Invalidity Contentions

                                  19   mainly because: (A) Dropbox has been diligent in seeking leave to amend, (B) Synchronoss will

                                  20   not be prejudiced by the amendments and even if the Court were to conclude that Dropbox was

                                  21   not diligent in seeking amendment, (C) the Court should use its discretion to grant Dropbox’s

                                  22   leave to amend. (Def.’s Mot. at 5-8.) Synchronoss opposes all three reasons. (Pl.’s Opp’n at 4-9.)

                                  23          A. Dropbox’s Diligence in Seeking Leave to Amend

                                  24          The moving party bears the burden of first establishing diligence. O2 Micro, 467 F.3d at

                                  25   1355; Radware Ltd. v. F5 Networks, Inc., No. 13-02021-RMW, 2014 WL 3728482, at *1 (N.D.

                                  26   Cal. July 28, 2014) (“The burden is on the movant to establish diligence rather than on the

                                  27   opposing party to establish lack of diligence.”). Diligence consists of two steps: “(1) diligence in

                                  28   discovering the basis for amendment; and (2) diligence in seeking amendment once the basis for
                                                                                         5
                                   1   amendment has been discovered.” Verinata Health, Inc. v. Ariosa Diagnostics, Inc., 236 F. Supp.

                                   2   3d 1110, 1113 (N.D. Cal. 2017) (quoting Monolithic Power Sys., Inc. v. Silergy Corp., No. 14-

                                   3   1745-VC (KAW), 2015 WL 5440674, at *2 (N.D. Cal. Sept. 15, 2015)). “In considering the

                                   4   party's diligence, the critical question is whether the party could have discovered the new

                                   5   information earlier had it acted with the requisite diligence.” Radware, 2014 WL 3728482, at *1.

                                   6          Dropbox asserts here that it has been diligent in both “discovering the basis for” and

                                   7   “seeking” amendment because once it became apparent that Synchronoss was intending to not

                                   8   only add new claims that had been addressed in the IPR, but also to seek PTAB consideration of

                                   9   additional claims and grounds, Dropbox diligently set about identifying the relevant source code

                                  10   sections for the two prior art systems of CVS and Coda that it previously had identified and

                                  11   disclosed as systems on which it was relying in its initial Invalidity Contentions. (Def.’s Mot. at 5-

                                  12   6.) Dropbox also states that it has worked diligently with its experts, since the Court’s June 14,
Northern District of California
 United States District Court




                                  13   2018 grant of Synchronoss’ motion to leave to amend its Infringement Contentions, to identify

                                  14   specific portions of the source code for both the CVS and Coda systems that practiced various

                                  15   limitations of ’757 patent claims, and has diligently set about identifying these source code

                                  16   sections before any depositions have taken place and before expert discovery has even begun.

                                  17   (Def.’s Mot. at 6.) Dropbox concludes that invalidity defenses based on prior art systems discussed

                                  18   in the Invalidity Contentions are not subject to estoppel, and these defenses are particularly

                                  19   relevant now since Synchronoss is seeking to assert estoppel as to all claims in the matter. (Id.)

                                  20          In response, Synchronoss argues that no such excuse exists for Dropbox’s delay in

                                  21   “discovering the basis for” and “seeking” amendment because Dropbox relied on documents

                                  22   describing Coda and CVS in its IPR petitions filed over two years ago. (Pl.’s Opp’n at 4.)

                                  23   Synchronoss further contends that because the source code was available online including when

                                  24   Dropbox served its Rule 3-3 Invalidity Contention disclosures on June 9, 2017, Dropbox could

                                  25   have easily included the information in its original Rule 3-3 Invalidity Contention disclosures but

                                  26   failed to do so. (Id. at 4-5.) Synchronoss also asserts that Dropbox’s argument that it could not

                                  27   begin supplementing its Invalidity Contentions until it became apparent that Synchronoss was

                                  28   intending to add new claims and seek PTAB consideration of additional claims and grounds is
                                                                                         6
                                   1   baseless because Synchronoss charted the claims in its original Infringement Contentions served

                                   2   on February 15, 2017, so Dropbox was on notice at least as early as then. Synchronoss also points

                                   3   out Dropbox does not explain why it is seeking amendment of its Invalidity Contentions more than

                                   4   a year after serving their original ones, and does not allege that the code was difficult to find, when

                                   5   Synchronoss’ expert declared that versions of Coda and CVS were “easily obtainable.” (Id. at 5.)

                                   6   In conclusion, Synchronoss avers that Dropbox wants “two bites at the apple” because Dropbox

                                   7   “lost the IPR proceedings,” and now “wants to skirt the invalidity litigation at the Patent Office

                                   8   and assert here a late public-use defense that it chose not to include in its original invalidity

                                   9   contentions.” (Id.)

                                  10          In reply, Dropbox states that it unquestionably could have asserted prior art invalidity

                                  11   defenses based on printed publications that were at issue in the IPRs until June 28, 2018, as the

                                  12   case was limited then to claims that had not been instituted for review by the PTAB. (Def.’s Reply
Northern District of California
 United States District Court




                                  13   at 3.) Yet, as soon as the Court issued its June 14, 2018 order allowing Synchronoss to amend its

                                  14   Infringement Contentions and to expand its asserted claims to overlap with those in the IPR,

                                  15   Dropbox worked diligently with its experts to supplement its Invalidity Contentions as to the Coda

                                  16   and CVS prior art systems it had previously disclosed. (Id.) Dropbox further mentions it moved to

                                  17   amend its Invalidity Contentions within roughly two months from the date of the Court’s June 14,

                                  18   2018 order and within a month of the Federal Circuit’s July 23, 2018 order remanding to the

                                  19   PTAB for further proceedings, whereas Synchronoss waited almost six months to amend its

                                  20   infringement contentions after the PTAB’s Final Written Decision, which was the purported basis

                                  21   for Synchronoss’ amendment to its Infringement Contentions. (Id.) In addition, Dropbox mentions

                                  22   that Synchronoss’ charting of parent claims to asserted dependent claims and failure to assert

                                  23   those charted parent claims informed Dropbox that those charted claims were not at issue. (Id. at

                                  24   4.) Finally, Dropbox mentions its one-year delay in amending its Invalidity Contentions

                                  25   previously seemed acceptable to Synchronoss and that Dropbox is not adding any new prior art to

                                  26   its Invalidity Contentions that it had not previously disclosed, e.g., merely expanding on its

                                  27   previous disclosures as to CVS and Code so as to fit the case to circumstances that Synchronoss

                                  28   has recently brought about.
                                                                                          7
                                   1          On balance, the Court finds that Dropbox acted diligently in both “discovering the basis

                                   2   for” and “seeking” amendment of its Invalidity Contentions. The trigger for amending Dropbox’s

                                   3   Invalidity Contentions is undoubtedly the Court’s June 14, 2018 order granting Synchronoss’

                                   4   motion to amend its Infringement Contentions to add newly asserted claims, e.g. Claims 1, 8, 16

                                   5   and 24 of the ’757 patent. Synchronoss’ Amended Infringement Contentions were served upon

                                   6   Dropbox on June 28, 2018. Dropbox then filed its motion to amend its Invalidity Contentions on

                                   7   August 24, 2018, less than two months after being served with Synchronoss’ Amended

                                   8   Infringement Contentions. This shows diligence on Dropbox’s part.

                                   9          B. The Prejudice to Synchronoss

                                  10          “If the court finds that the moving party has acted with diligence, it must then determine

                                  11   whether the nonmoving party would suffer prejudice if the motion to amend were granted.” Apple

                                  12   Inc. v. Samsung Elecs. Co. Ltd, No. 12-0630-LHK (PSG), 2013 WL 3246094, at *1 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   June 26, 2013) (internal quotation marks omitted). “Prejudice is typically found when amending

                                  14   contentions stand to disrupt the case schedule or other court orders.” Verinata Health, 236 F.

                                  15   Supp. 3d at 1113 (quoting Karl Storz Endoscopy–Am. v. Stryker Corp., No. 14-0876-RS (JSC),

                                  16   2016 WL 7386136 at *3 (N.D. Cal. Dec. 21, 2016)).

                                  17          Dropbox asserts that Synchronoss will not suffer any prejudice if Dropbox is granted leave

                                  18   to amend its Invalidity Contentions because: (i) Synchronoss has been on notice of both prior art

                                  19   systems of CVS and Coda, as well as the possibility that Dropbox would assert one or both as part

                                  20   of an invalidity defense, at least since June 9, 2017, when Dropbox served its original Invalidity

                                  21   Contentions; (ii) Dropbox’s June 9, 2017 Invalidity Contentions carefully charted the

                                  22   documentation associated with the CVS and Coda systems, and Synchronoss argued in its motion

                                  23   to amend its Infringement Contentions that charting was reason enough to find “no prejudice”;

                                  24   (iii) discovery in the case is still ongoing, and (iv) because Dropbox is producing all relevant

                                  25   documents with its Amended Invalidity Contentions, including the source code for Coda,

                                  26   Synchronoss will have sufficient time to notice depositions to the extent it finds them necessary to

                                  27   address Dropbox’s Amended Invalidity Contentions, which is unlikely because Synchronoss has

                                  28   so far not noticed any depositions for the original Invalidity Contentions. (Def.’s Mot. at 7-8.)
                                                                                         8
                                   1          In response, Synchronoss alleges that it would “suffer significant harm given that it would

                                   2   be forced to analyze hundreds of files and tens-of-thousands of lines of source code at the end of

                                   3   fact discovery and just weeks away from initial expert disclosures” and having to respond to

                                   4   Dropbox’s Invalidity Contentions again in an amended form (having already responded to

                                   5   Dropbox’s originally filed Invalidity Contentions on August 3, 2018) during the close of discovery

                                   6   in the middle of depositions “is overwhelming and an undue burden to Synchronoss.” (Pl.’s

                                   7   Opp’n at 6.) Synchronoss also complains of never previously seeing this code, experiencing

                                   8   difficulty in deciphering it, and having to undergo “months and hundreds of hours of expert and

                                   9   attorney time to review, parse and analyze” the code as well as Dropbox’s Amended Invalidity

                                  10   Contentions. (Id. at 7.) Moreover, Synchronoss states that it will be forced to take discovery on

                                  11   any new “theories” disclosed in Dropbox’s Amended Invalidity Contentions past the fact

                                  12   discovery deadline, and points to how it “sought repeatedly to avoid the prejudicial situation that
Northern District of California
 United States District Court




                                  13   Dropbox now seeks to create.” (Id.)

                                  14          In reply, Dropbox avers that Synchronoss is “vastly exaggerating” both the scope of the

                                  15   amendments and the additional work it will have to perform if Dropbox is granted leave to amend.

                                  16   (Def.’s Reply at 5.) Dropbox also indicates that Synchronoss has been on notice of the Coda and

                                  17   CVS prior art systems for over a year, an argument against prejudice incurring to another party

                                  18   that Synchronoss itself raised in its motion to amend its Infringement Contentions earlier. (Id.)

                                  19   Dropbox also argues that it is difficult to understand why the mere addition of publicly available

                                  20   source code to Invalidity Contentions about systems that have always been in Dropbox’s

                                  21   Invalidity Contentions suddenly requires Synchronoss to “take discovery” that it has never

                                  22   previously sought because nothing in Dropbox’s amendments would cause a change in the expert

                                  23   discovery strategy employed by Synchronoss to address Dropbox’s invalidity theories. (Id. at 5-6.)

                                  24   Dropbox further notes that Synchronoss’ motion to amend its Infringement Contentions set into

                                  25   motion this current delayed timeline of events, that Synchronoss’ responsive expert reports on

                                  26   invalidity are not due until December 21, 2018, and that Synchronoss’ lack of sufficient time to

                                  27   prepare its response to Dropbox’s amendments are highly exaggerated, especially given the

                                  28   limited nature of the amendment itself, e.g. simply adding support to arguments and prior art
                                                                                         9
                                   1   systems that Synchronoss and its experts would have had to address anyway. (Id. at 6.) Finally,

                                   2   Dropbox argues that while forcing a non-moving party to “expend resources,” “analyze hundreds

                                   3   of files and tens-of-thousands of lines of source code at the end of fact discovery” and “re-

                                   4   formulate” its defenses may in a few situations constitute “some prejudice,” those burdens in and

                                   5   of themselves are not sufficient to find “substantial and undue prejudice” to deny an amendment.

                                   6   (Id. at 6-7) (citing Nexus Display Techs., LLC v. LG Elecs., Inc., No. CV-14-05964-JVS-DFM-X,

                                   7   2016 WL 6916827, at *4 (C.D. Cal. July 8, 2016)).

                                   8          Upon consideration of the parties’ arguments, the Court finds that Synchronoss does not

                                   9   suffer sufficient prejudice so as to deny Dropbox’s motion for leave to amend its Invalidity

                                  10   Contentions. As an initial matter, Dropbox’s amendments do not appear to disrupt the case

                                  11   schedule or other court orders, and are therefore not prejudicial to Synchronoss, as far as the

                                  12   timing of the case goes. Verinata Health, 236 F. Supp. 3d at 1113. Moreover, Synchronoss has
Northern District of California
 United States District Court




                                  13   been put on notice of the CVS and Coda prior art systems at least as early as June 9, 2017, when

                                  14   Dropbox served its original Invalidity Contentions. Thus, the Court finds the arguments raised by

                                  15   Synchronoss of having to conduct additional burdensome expert discovery or notice last-minute

                                  16   depositions to adjust its arguments to potential “new” invalidity theories as largely unavailing. The

                                  17   Court also notes that although fact discovery may have closed, Synchronoss’ responsive invalidity

                                  18   expert reports are not due until December 21, 2018. Dropbox’s amendments to the Invalidity

                                  19   Contentions are also limited in that they only add support and source code documentation to the

                                  20   prior art systems of CVS and Coda that Synchronoss would have to address in any regard.

                                  21          Finally, the Court finds unpersuasive Synchronoss’ complaints involving the burden of

                                  22   analyzing just around 200 pages of difficult-to-understand source code, primarily because experts

                                  23   proficient in understanding and parsing such code are hired to perform this task, and for prejudice

                                  24   under Patent Local Rule 3-6, “the issue is not whether the defendant would be required to engage

                                  25   in additional work in response to [new amendments]…[but] what incremental prejudice results

                                  26   from the delay in asserting those [amendments] (e.g., inability to complete discovery because of

                                  27   approaching trial date).” Trans Video Elecs., Ltd. v. Sony Elecs., 278 F.R.D. 505, 509 n.2 (N.D.

                                  28   Cal. 2011).
                                                                                        10
                                   1          C. The Court’s Discretion in Granting Leave to Amend

                                   2          “It is generally permissible for a party to amend its invalidity contentions in response to the

                                   3   patentee amending its infringement contentions.” Advanced Micro Devices, Inc. v. LG Elecs., Inc.,

                                   4   No. 14-CV-01012-SI, 2017 WL 2774339, at *6 (N.D. Cal. June 26, 2017) (quoting Verinata

                                   5   Health, Inc. v. Ariosa Diagnostics, Inc., No. C 12-05501 SI, 2014 WL 1648175, at *2 (N.D. Cal.

                                   6   Apr. 23, 2014)); accord DCG Sys., 2012 WL 1309161, at *2-3. Moreover, the Court “retains

                                   7   discretion to grant leave to amend even in the absence of diligence so long as there is no prejudice

                                   8   to the opposing party.” Karl Storz, 2016 WL 7386136, at *3 (citing Apple Inc. v. Samsung Elecs.

                                   9   Co., No. CV 12-00630 LHK, 2012 WL 5632618, at *5-6 (N.D. Cal. Nov. 15, 2012); U.S. Ethernet

                                  10   Innovations, LLC v. Acer, Inc., No. 10-cv-3724 CW, 2013 WL 5609325, at *3 (N.D. Cal. Oct. 11,

                                  11   2013)). “Courts have allowed amendments when the movant made an honest mistake, the request

                                  12   to amend did not appear to be motivated by gamesmanship, or where there was still ample time
Northern District of California
 United States District Court




                                  13   left in discovery.” Apple, 2012 WL 5632618, at *5.

                                  14          Here, Dropbox argues that principles of fairness dictate that Dropbox should be permitted

                                  15   to amend its invalidity contentions because its amendments are clearly not “motivated by

                                  16   gamesmanship,” and allowing the amendments would not prejudice Synchronoss. (Def.’s Mot. at

                                  17   8.) In response, Synchronoss accuses Dropbox as engaging in gamesmanship. (Pl.’s Opp’n at 7.)

                                  18   In reply, Dropbox argues that if the Court were to deny its motion to amend its Invalidity

                                  19   Contentions, Synchronoss would be effectively permitted to unfairly game the Local Rules.

                                  20   (Def.’s Reply at 7.)

                                  21          The Court finds, in its discretion, that Dropbox should be permitted to amend its Invalidity

                                  22   Contentions for at least the equitable reason that Synchronoss has been permitted to amend its

                                  23   Infringement Contentions. Also, the Court finds that Dropbox did not engage in any

                                  24   gamesmanship or any other behavior that would unduly prejudice Synchronoss. Ample time also

                                  25   remains in discovery for Synchronoss to respond to and address Dropbox’s Amended Invalidity

                                  26   Contentions, as the rebuttal or responsive expert reports on invalidity – where Synchronoss would

                                  27   be able to address the materials that Dropbox is seeking leave to add to its originally filed

                                  28   Invalidity Contentions – are not due until December 21, 2018.
                                                                                         11
                                                                        IV.   CONCLUSION
                                   1
                                              In light of the foregoing, the Court GRANTS Defendant Dropbox’s Motion to Amend its
                                   2
                                       Invalidity Contentions.
                                   3
                                              IT IS SO ORDERED.
                                   4
                                       Dated: October 29, 2018
                                   5                                                    __________________________________
                                                                                        KANDIS A. WESTMORE
                                   6
                                                                                        United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   12
